 Case: 1:16-cv-08637 Document #: 4107 Filed: 12/17/20 Page 1 of 4 PageID #:276609




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


 IN RE: BROILER CHICKEN ANTITRUST                  Case No. 1:16-cv-08637
 LITIGATION



 THIS DOCUMENT RELATES TO:

 AMIGOS MEAT DISTRIBUTORS, LP, ,

 v.                                                Individual Case No. 1:19-cv-05424

 TYSON FOODS, INC., et al.


                  STIPULATION OF DISMISSAL WITH PREJUDICE OF
                         DEFENDANT AMICK FARM, LLC


       Pursuant to Fed. R. Civ. P. 41(a), Plaintiffs Amigos Meat Distributors, LP, Amigos

Meat & Poultry, LLC, Amigos Meat Distributors East, LP, and Amigos Meat Distributors

West, LP (collectively, “Plaintiff[s]”) and Amick Farms, LLC (“Amick Farms”) by and

through their undersigned counsel, hereby submit the following Stipulation of Dismissal

With Prejudice.

       1.      This Stipulation of Dismissal With Prejudice (“Stipulation”) is between

Plaintiffs and Amick Farms, LLC.

       2.      This Stipulation relates only to Amigos Meat Distributors, LP, et al v. Tyson

Foods, Inc., et al;, (U.S. Dist. Ct. N.D. Ill. Case No. 19-cv-05424), ), which has been

consolidated within the matter captioned In re Boiler Chicken Antitrust Litigation, (U.S. Dist.

Ct. N.D. Ill. Case No. 16-cv-08637).

       3.      In accordance with Rule 41(a) of the Federal Rules of Civil Procedure,
 Case: 1:16-cv-08637 Document #: 4107 Filed: 12/17/20 Page 2 of 4 PageID #:276610




Plaintiffs and Amick Farms stipulate and agree to the dismissal with prejudice of all of the

Plaintiffs’ claims asserted against Amick Farms, with each side bearing their own attorneys’

fees and costs.

       4.         The Stipulation of Dismissal, with prejudice, has no bearing on Plaintiffs’

other claims against all Defendants other than Amick Farms.

Dated: December 17, 2020

Respectfully submitted,




                                                  2
 Case: 1:16-cv-08637 Document #: 4107 Filed: 12/17/20 Page 3 of 4 PageID #:276611




   /s/ Laurence M. Landsman * by Peter K. Taaffe with permission
   Laurence M. Landsman, Esq.
   Landsman Law Firm, LLC
   33 North LaSalle, Suite 1400
   Chicago, IL 60602
   T: (312) 251-1165
   F: (312) 251-1147
   larry@landsmanfirm.com

   /s/ Peter K. Taaffe
   Anthony G. Buzbee
   Peter K. Taaffe
   J.P. Morgan Chase Tower
   600 Travis, Suite 7300
   Houston, Texas 77002
   T: (713) 223-5393
   F: (713) 223-5909
   tbuzbee@txattorneys.com
   ptaaffe@txattorneys.com

   /s/ Spencer G. Markle * by Peter K. Taaffe with permission
   Spencer G. Markle
   Obed De La Cruz
   700 Gemini Avenue, Suite 240
   Houston, Texas 77058
   T: (281) 486-0677
   F: (281) 486-0694
   spencer@mdlcfirm.com
   obed@mdlcfirm.com


 Dated: December 17, 2020

Counsel for Plaintiffs




                                              3
Case: 1:16-cv-08637 Document #: 4107 Filed: 12/17/20 Page 4 of 4 PageID #:276612




  /s/ Howard B. Iwrey * by Peter K. Taaffe with permission
  Howard B. Iwrey
  DYKEMA GOSSETT PLLC
  39577 Woodward Ave., Suite 300
  Bloomfield Hills, MI 48304
  T: 248-203-0700
  F: 855-232-1791
  hiwrey@dykema.com

  Dated: December 17, 2020


  /s/ Steven H. Gistenson * by Peter K. Taaffe with permission
  Steven H. Gistenson.
  DYKEMA GOSSETT PLLC
  10 South Wacker Drive
  Suite 2300
  Chicago, IL 60606
  T: 312-627-2267
  F: 866-691-5046
  sgistenson@dykema.com

  Dated: December 17, 2020


Counsel for Defendant Amick Farms, LLC




                                             4
